Citation Nr: 9908616	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  91-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from November 1941 to 
December 1941, from April 1942 to March 1943, and from 
March 1945 to April 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1993 determination of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the current appeal has been obtained. 

2.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred during active service.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was wounded 
by shrapnel to the right occiput, right ear, both thighs and 
back during a battle at Araniw, Narvacan, Ilocos Sur in 
March 1945.  

A VA examination report of the veteran dated in May 1950 
shows diagnoses of residuals of shrapnel wounds of the left 
thigh, right knee, left leg, and head; healed scars, multiple 
metallic foreign bodies of both hemithoraces, knees and left 
leg, and skull; 1/2 inch shortening of the left lower 
extremity; mild loss of sensation over peroneal nerve 
distribution; muscle injury, mild, groups XI and XIV.  

In an August 1950 rating decision, the RO granted service 
connection for retained metallic bodies in both lungs, 
residuals of shrapnel wounds of the back; moderate injury to 
Muscle Group XI of the left knee and leg with retained 
foreign bodies and mild injury to superficial peroneal nerve; 
moderate injury to Muscle Group XIV of the right knee region 
with retained foreign bodies; scars of the head and pinna 
with multiple retained foreign bodies.  

A March 1953 application for hospital treatment shows that 
the physician diagnosed minimal pulmonary tuberculosis, 
bilateral, secondary to shrapnel wounds of the chest, with 
hemoptysis.  

A private medical report dated in May 1974 shows that the 
physician treated the veteran with blood transfusions for 
hemoptysis.  A December 1978 certification by the Philippine 
Tuberculosis Society shows that fibro-nodular densities of 
the right and left lungs were diagnosed as minimal pulmonary 
tuberculosis.  


A medical certificate from a private hospital shows that the 
veteran was confined and treated in May 1980 for Koch's 
pulmonary, advanced.  The same private hospital certified 
that the veteran was admitted in January 1983 for pulmonary 
emphysema.  

A radiographic report dated in August 1985 indicates 
diagnoses of chronic bronchitis, pulmonary emphysema, and 
minimal pulmonary tuberculosis.  

A medical report from a private clinic shows that the veteran 
was confined in January 1986 for chronic obstructive 
pulmonary disease and myalgia with muscle atrophy of the left 
leg.  

The veteran reported trouble breathing in a March 1986 VA 
examination.  The radiographic report shows slight fibrotic 
densities in both upper lung fields felt to represent 
scarring from a previous inflammatory process.  The report 
also shows that films revealed 3 metallic foreign bodies 
embedded in the deep muscles of the back on the left.  No 
metallic foreign bodies were seen within the pleural 
cavities.  The impressions were pulmonary scarring, right 
medial basal pneumonitis, bilateral basal emphysema, and 
metallic foreign bodies of the deep muscles of the back 
belonging to Muscle Group XX.  

A medical certificate executed by a private physician in 
August 1988 included working diagnoses of moderately advanced 
Koch's infection and traumatic injury of both lungs secondary 
to gunshot wound. 

A VA tuberculosis board report dated in April 1992 confirmed 
a diagnosis of pulmonary tuberculosis, bilateral, minimal, 
chronic, inactive, stage IV.  

The July 1992 certificate of death indicates that the 
immediate cause of death was septicemia and the antecedent 
cause was uremia.  The certificate lists prostatic cancer as 
the underlying cause of death.  The following disorders are 
listed as other significant conditions contributing to death: 
bronchial asthma, pulmonary tuberculosis, and pulmonary 
trauma secondary to shrapnel.  The certification of death was 
signed by the veteran's private physician.  

A July 1992 certification executed by the veteran's private 
physician shows that the veteran was treated in the private 
clinic from 1978 to 1992 and the most common illnesses were 
malnourishment secondary to moderately advanced pulmonary 
tuberculosis, tuberculosis of the urinary tract, irreversible 
emphysema all probably the result of multiple foreign bodies 
of both lungs, both knees, head and right pinna, bilateral 
osteoarthritis of the knees, gastroenteritis and benign 
prostatic hypertrophy.  

A November 1992 certification by the local civil registrar 
shows that the cause of death was "Septicemia due to uremia 
prostatic cancer, Bronchial asthma, PTB pulmonary trauma 
sharpnel."

The Board issued a decision in March 1993 on the veteran's 
appeal and found, inter alia, that pulmonary tuberculosis was 
not manifested during or shown to a compensable degree within 
three years following service nor was it secondary to or the 
proximate result of an inservice shell fragment wound with 
retained metallic foreign bodies in the lungs or another 
event or circumstance during service.

Private outpatient treatment records of the veteran were 
added to the record in June 1993.  The records show that the 
veteran was followed periodically for complaints of dyspnea 
and other respiratory complaints from May 1983 to the time of 
death in July 1992.  The records show impressions of 
pulmonary tuberculosis, asthmatic bronchitis, and emphysema.  

The veteran's private physician opined in an April 1994 
letter that the cause of the veteran's death was complicated 
by lung conditions, "e.g. sharpnels incurred by the deceased-
veteran during his services last World War II."

The veteran's private physician noted in an August 1996 
statement that he had seen the veteran in May 1992 prior to 
his death and found that the same respiratory signs and 
symptoms were still present.  He described urinary tract 
infection due to tuberculosis and that the renal symptoms of 
the veteran for a period of nine years were related to those 
pathologies.  He further noted that "in all probability, 
uncontrolled tuberculosis of this degree, patients always end 
up with renal failure."

In an October 1996 statement, the veteran's private physician 
noted that the clinical records confirm that the cause of 
death of the veteran is due to either or all of the 
conditions mentioned in his previous certificate.  

The veteran's private physician noted in a March 1998 
statement that probably the shrapnel fragments that lodged in 
the lung parenchyma, which were never extracted, could have 
resulted in partial obstruction and with accompanying 
degenerative changes, might eventually have resulted in over-
distention of the lungs, thereby predisposing the veteran to 
emphysema.  For the purposes of the discussion, he noted that 
the shrapnel fragments that entered the lung parenchyma may 
have been sufficient to have caused pulmonary hemorrhage and 
eventual infarction, causing pre-renal azotemia.  He 
concluded that the major etiologic factor of the veteran's 
pulmonary tuberculosis would be the socioeconomic and living 
conditions coupled with the development of the above 
pathologic findings.  

A VA medical opinion which appears to have been drafted in 
October 1998 shows that the pulmonologist reviewed the 
existing medical records of the veteran.  The examiner noted 
that the veteran had retained metallic foreign bodies due to 
his inservice injuries.  

The examiner reviewed chest x-rays of the veteran with a 
radiologist and found after reviewing several films that the 
shrapnel was retained on the posterior wall of the chest, 
rather than in the lung or inside the pleural cavity.  The 
examiner concluded that the shrapnel fragment did not enter 
the lung parenchyma, hence would not have resulted in any 
pulmonary hemorrhage and/or infarction.  As to the question 
of whether the retained metallic fragments would lead to 
tuberculosis or emphysema, the examiner noted that 
tuberculosis is an infectious disease due to bacteria, which 
are inhaled and deposited in the alveoli and is never caused 
by retained shrapnel.  

The examiner defined emphysema as abnormal permanent 
enlargement of the airspaces distal to the bronchioles 
accompanied by destruction of their walls and without obvious 
fibrosis.  In the majority of patients with emphysema, the 
primary cause is exposure to tobacco smoke and in a few 
patients may be caused by a deficiency in alpha1-anti-
trypsin, an enzyme produced in the liver.  The examiner 
concluded that retained shrapnel in the lungs was not 
associated with his emphysema.  

Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]." Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where a claim is well grounded VA shall 
assist the claimant in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1998).

to the issue of whether the service-connected 
disability had a material influence in accelerating death in 
contributory cause of death cases.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2).


The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The appellant's claim for service connection for the 
veteran's cause of death is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The record shows that the veteran 
was service-connected for the residuals of shrapnel wounds 
with retained metallic foreign bodies of the back and both 
lungs.  The certificate of death lists pulmonary trauma 
secondary to shrapnel as a significant condition contributing 
to the cause of death, thus providing a potential link 
between the service-connected disabilities and the cause of 
the veteran's death on a contributory basis.  



The Board remanded the case in June 1996 and October 1997 to 
obtain the veteran's private physician's clinical records and 
further rationale regarding the medical connection between 
the veteran's retained foreign bodies of the lung and his 
pulmonary disorders.  The record reflects that the outpatient 
records of the private physician are associated with the 
claims file.  The record contains statements dated in 
August 1996 and March 1998 provided by the physician pursuant 
to the Board's requests.  

Further, a field examination of the appellant and the private 
physician was conducted in March 1998 to cure the defect in 
the development requested in the June 1996 remand.  The 
record also reflects that the RO obtained a VA medical 
opinion as to the relationship between the veteran's service-
connected disabilities and the cause of death.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant with respect to her claim is required to comply 
with § 5107(a).

Initially, the Board notes that following a review of the 
certificate of death certified by the veteran's private 
physician and the four statements provided by the same 
physician, there appears to be several medical theories as to 
the relationship between the veteran's cause of death and the 
retained metallic foreign bodies of the lung.  The July 1992 
certificate of death shows pulmonary trauma secondary to 
shrapnel as a contributory cause of death.  The physician's 
April 1994 statement indicates that the cause of the 
veteran's death was due to "a complication of lung 
conditions" resulting from the shrapnel wounds.  Thus, the 
Board finds that a reasonable construction of the physician's 
statements shows that the service-connected retained metallic 
bodies of the lungs contributed to the primary cause of 
death.  

In his July 1992 statement, the veteran's private physician 
related the following disorders to the metallic foreign 
bodies of the lungs: malnourishment secondary to moderately 
advanced pulmonary tuberculosis, tuberculosis of the urinary 
tract, and irreversible emphysema.  Thus, the physician 
suggests a causal relationship between the metallic foreign 
bodies of the lungs and the veteran's pulmonary disorders, 
specifically pulmonary tuberculosis and emphysema, as well as 
extrapulmonary tuberculosis.  

In the physician's August 1996 opinion, he relates the 
veteran's renal failure to extrapulmonary tuberculosis.  
Accordingly, the issue of whether the veteran's cause of 
death is related to active service may be divided into two 
questions: (1) whether pulmonary and extrapulmonary 
tuberculosis is linked to active service on a direct or 
secondary basis, and (2) whether the veteran's other 
pulmonary disorders may also be linked to service.  

With respect to direct service connection, the probative 
evidence of record shows that pulmonary tuberculosis was 
first shown in March 1953 approximately eight years following 
the veteran's discharge from service.  The Board notes that 
tuberculosis is a disease subject to service connection on a 
presumptive basis notwithstanding no showing of inservice 
incurrence.  38 C.F.R. § 3.309(a).  The regulations stipulate 
that pulmonary tuberculosis must become manifest to a degree 
of 10 percent within three years from the date of separation 
from service.  38 C.F.R. § 3.307(a)(3).  Here, the veteran's 
chronic disease was first shown to be manifest after three 
years.  

The Board also notes that the record does not contain 
competent medical evidence relating the postservice diagnosis 
of tuberculosis to an onset during active service.  Hence, 
service connection for pulmonary tuberculosis on a direct 
basis is not demonstrated by the probative evidence of 
record.  

Turning to the issue of whether tuberculosis is linked to the 
veteran's shrapnel wounds, the Board notes the veteran's 
private physician linked the shrapnel wounds to the veteran's 
pulmonary disorders in a July 1992 statement and provided his 
rationale in the March 1998 statement.  His statement also 
describes the rationale for the relationship between the 
veteran's other pulmonary disorders and the inservice 
shrapnel wounds.  The March 1998 opinion shows that the major 
factors in development of pulmonary tuberculosis are 
socioeconomic, specifically the veteran's living conditions.  
The physician relegates the retained shrapnel to a 
contributory role in the development of the pulmonary 
tuberculosis.  

That contributory role is specified by two mechanisms in the 
physician's statement.  First, he opined that shrapnel lodged 
in the parenchyma of the lung predisposed the veteran to 
emphysema.  Second, he opined that the embedded shrapnel 
could have caused pulmonary hemorrhage and eventual 
infarction, causing pre-renal azotemia.  

The private physician's March 1998 statement carries little 
probative weight in light of the October 1998 VA opinion.  
The VA opinion shows that following a review of the available 
chest x-rays of the veteran, the shrapnel did not enter the 
parenchyma of the lung.  The VA pulmonologist and radiologist 
found that the metallic fragments were retained in the 
posterior wall of the chest and did not enter the pleural 
cavity.  

The Board notes that this finding is corroborated by VA 
radiologists' findings in March 1986 and in April 1992, which 
show that the metallic fragments were located in the deep 
muscles of the back, rather than located in the lungs.  Thus, 
the private examiner's rationale that the retained metallic 
fragments predisposed the veteran to emphysema is not 
supported by the clinical findings that show the fragments 
were not embedded in either the lung or the pleural cavity.  

The probative medical evidence also does not show that the 
retained metallic fragments caused pulmonary tuberculosis.  
The private physician coupled the development of pulmonary 
tuberculosis with his pathologic findings, namely that 
fragments in the lung parenchyma caused partial obstruction, 
pulmonary hemorrhage, and eventual infarction.  

The October 1998 VA examiner opined that tuberculosis is 
caused by bacteria being deposited in the alveoli, rather 
than from retained metallic fragments.  Moreover, the private 
physician noted that the major factors regarding the etiology 
of the veteran's pulmonary tuberculosis was not the imbedded 
shrapnel, but rather living conditions and socioeconomic 
factors.  The Board concludes that the evidence does not 
support a finding that the retained metallic fragments of the 
chest caused the veteran's pulmonary disorders, and 
accordingly did not have a contributory role in the cause of 
the veteran's death. 

The Board further notes that the lay statements of the 
appellant are not competent to show that the cause of death 
is linked to an injury or disease incurred during service.  
Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the issue of 
whether the veteran's cause of death is linked a disease or 
injury incurred during active service involves an issue of 
medical causation for which competent medical evidence is 
required.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence supporting a grant of her claim and 
the evidence supporting a denial of the claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  For these reasons and bases, the Board finds that a 
disability incurred in or aggravated by active service was 
neither the principal nor contributory cause of death.





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

